Opinion issued October 31, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01003-CV
____________

IN RE WILLIAM RODRIGUEZ SALAZAR, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, William Rodriguez Salazar, has filed a petition for writ of mandamus
complaining that the "Presiding Judge for the Harris County Criminal Court" has
failed to rule on two motions for writ of error coram nobis he allegedly filed in two
underlying criminal proceedings. (1)
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    Trial court case number 7903000, allegedly styled State of Texas v. William
Rodriguez Salazar, and case number 8833366, also allegedly styled State of Texas v.
William Rodriguez Salazar.